Pursuant to the provisions of S.C. CONST. Art. V, § 4,
*183IT IS ORDERED that the Honorable William F. Derrick, Jr., Oconee County Magistrate, is hereby assigned to preside over the Oconee County Adult Drug Court Program. Pursuant to this assignment, Judge Derrick may preside over guilty pleas, bond hearings, probation revocations, motions and other proceedings related to the defendants participating in the Oconee County Adult Drug Court Program.
This order takes effect immediately and remains in effect unless amended or rescinded by the Chief Justice.
/s/Jean H. Toal
Chief Justice of South Carolina